               Case 20-11548-CSS            Doc 834       Filed 10/14/20       Page 1 of 43




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re                               :                      Chapter 11
                                    :
EXTRACTION OIL & GAS, INC., et al., :                      Case No.: 20-11548 (CSS)
                                    :                      (Jointly Administered)
               Debtor.              :
EXTRACTION OIL & GAS, INC., et al., :
                                    :
               Plaintiff,           :
                                    :
     v.                             :                      Adv. Proc. No.: 20-50816 (CSS)
                                    :
GRAND MESA PIPELINE, LLC,           :
                                    :
               Defendant.           :


 FINDINGS OF FACT AND CONCLUSIONS OF LAW ON PLAINTIFF’S MOTION
FOR SUMMARY JUDGMENT AGAINST DEFENDANT, GRAND MESA PIPELINE,
    LLC; AND DEFENDANT’S MOTION FOR PERMISSIVE ABSTENTION1

                                           INTRODUCTION

        This adversary proceeding is one of several arising from the Chapter 11 case of

Extraction and its affiliates.2 The Debtors are in the “upstream” business of extracting

hydrocarbons from land in the State of Colorado. In the Chapter 11 case, the Debtors

have sought to reject several of what are commonly known as Transportation Services

Agreements or TSA’s.             Broadly speaking, the counterparties to these TSA’s are




1    The Court hereby makes the following findings of fact and conclusions of law pursuant to Fed. R. Civ. Pro.
52, as made applicable herein by Fed. R. Bank. P. 7052, which is applicable to this matter by virtue of Fed. R.
Bankr. P. 9014. To the extent any findings of fact constitute conclusions of law, they are adopted as such. To
the extent any conclusions or law constitute findings of fact, they are adopted as such.
2
     Undefined terms used in this Introduction have the meaning set forth below.
              Case 20-11548-CSS          Doc 834      Filed 10/14/20     Page 2 of 43




“midstream” pipelines, which transport the Debtors’ hydrocarbons to larger

“downstream” pipelines or directly to the depot in Cushing, Oklahoma.

       In response to the motion to reject, many of the counterparties, including this

defendant, have argued that the TSA’s cannot be rejected because they include covenants

that run with the land. Moreover, they argue that a determination of whether there are

covenants that run with the land requires an adversary proceeding. Hence, the Debtors

have filed several adversary proceedings in which they have sought a declaratory

judgment that the TSA’s do not create covenants that run with the land. Currently, before

the Court is the Debtor’s motion for summary judgment to that effect.3

       As set forth in detail below, the Court will grant the Debtors’ motion for summary

judgment. Under Colorado law, to create a covenant running with the land, the parties

must intend to create a covenant running with the land and the covenant must touch and

concern the land with which it runs. In addition, there must also be privity of estate

between the original covenanting parties at the time of the covenant’s creation. Under

the unambiguous terms of the Transportation Agreement, the parties intended that the

dedication and commitment under section 1.1 of the Transportation Agreement to be a

covenant that runs with the land. Nonetheless, the dedication and commitment covenant

does not touch or concern the land, and there is no privity of the estate. Thus, as not all

the required elements are present, no covenant runs with the land.




3
 The motions to reject are pending in the Chapter 11 case. As of this writing, the motion to reject the
Transportation Agreement with Grand Mesa is in the midst of an evidentiary hearing.

                                                  2
             Case 20-11548-CSS        Doc 834      Filed 10/14/20   Page 3 of 43




        Finally, while there are several issues discussed below, the central issue before the

Court is whether the dedicated and committed interests in the Transportation Agreement

referenced above touch and concern the land. They do not. The dedications and

commitments concern only personal property and do not affect the physical use of real

property or closely relate to real property. Throughout the Transportation Agreement,

the dedicated and committed interests are used to identify the particular minerals that

are subject to, set apart for, pledged or committed to the parties’ contractual obligations.

They do not convey any interests in real property. Thus, they cannot serve to satisfy the

touch and concern the land element of the test to establish a covenant that runs with the

land.

        Also, before the Court is Defendant’s motion requesting this Court to abstain from

hearing this adversary proceeding. As the overwhelming number of the applicable

factors weigh against abstention, the Court will deny the motion to abstain.

                       THE TRANSPORTATION AGREEMENT.

        On June 21, 2016, Extraction Oil & Gas, Inc. (“Extraction”), Grand Mesa Pipeline,

LLC (“Grand Mesa”) and Bayswater Exploration & Production, LLC (“Bayswater”)

entered into the Amended and Restated Transportation Services Agreement (the

“Transportation Agreement”). Brief in Support of Plaintiff’s Motion for Summary Judgment

(A. D.I. 5-1) (“Extraction MSJ”), Ex. A at p. 1.

                            PROCEDURAL BACKGROUND.

        On June 14, 2020, Extraction and its affiliates filed voluntary petitions for relief

under chapter 11 of the Bankruptcy Code.


                                               3
             Case 20-11548-CSS         Doc 834      Filed 10/14/20    Page 4 of 43




        On June 15, 2020, Extraction filed a motion in the underlying chapter 11 case

seeking    the   Court’s    authorization     of    its   rejection   of   the   Transportation

Agreement. Debtors’ Omnibus Motion for Entry of an Order (I) Authorizing Rejection of

Unexpired Leases of Nonresidential Real Property and Executory Contracts Effective as of the

Dates Specified Herein and (II) Granting Related Relief (D.I. 14) (“Motion to Reject”) at p. 1.

        On August 4, 2020, Grand Mesa filed its objection to the Motion to Reject. Objection

of Grand Mesa Pipeline, LLC to Debtors’ Omnibus Motion for Entry of an Order (I) Authorizing

Rejection of Unexpired Leases of Nonresidential Real Property and Executory Contracts Effective

as of the Dates Specified Herein and (II) Granting Related Relief (D.I. 363) (“Grand Mesa

Objection”) at p. 1.

        As relevant to this adversary proceeding, Grand Mesa’s objection argued that the

Transportation Agreement created covenants running with the land, and, therefore, the

Court could not authorize Extraction’s rejection of the Transportation Agreement. Id. at

p. 6.

        Grand Mesa’s objection also argued that the Court’s resolution of whether the

Transportation Agreement created covenants running with the land could only be

properly decided in an adversary proceeding. Id.

        On August 19, 2020, Extraction instituted the instant adversary proceeding by

filing the Complaint for Declaratory Judgment. Complaint for Declaratory Judgment (A.

D.I. 2) (“Extraction Complaint”) at p. 1.




                                                4
              Case 20-11548-CSS         Doc 834       Filed 10/14/20   Page 5 of 43




        In the Extraction Complaint, Extraction requested a declaratory judgment

declaring that the Transportation Agreement did not create any covenants running with

the land. Id. at p. 2.

        On August 19, 2020, Extraction filed a motion for summary judgment and brief in

support of the motion for summary judgment, and requested that the Court rule in

Extraction’s favor on its declaratory judgment claim as a matter of law. Plaintiff’s Motion

for Summary Judgment (A. D.I. 4) at p. 1–7; Brief in Support of Plaintiff’s Motion for Summary

Judgment (A. D.I. 5) (“Extraction MSJ”) at p. 7–9.

        On September 17, 2020, Grand Mesa filed a motion to allow its motion for

permissive abstention. Motion to Allow Defendant’s Motion for Permissive Abstention (A.

D.I. 19) at p. 1.

        On September 17, 2020, Grand Mesa also filed its response to Extraction’s

summary judgment briefing and a brief in support of Grand Mesa’s permissive

abstention motion. Brief in Support of Defendant’s Motion for Abstention and Answering Brief

in Opposition to Plaintiff’s Motion for Summary Judgment (A. D.I. 20) (“Grand Mesa

Response”) at p. 1.

        On September 25, 2020, Extraction filed a notice informing the Court that briefing

on the motion for summary judgment in the adversary proceeding was complete. Notice

of Completion of Briefing (A. D.I. 25) at p. 1.

        On September 30, 2020, Grand Mesa and Extraction participated in oral argument

on Extraction’s motion for summary judgment in the adversary proceeding.



                                                  5
            Case 20-11548-CSS      Doc 834     Filed 10/14/20     Page 6 of 43




      On October 1, 2020, Grand Mesa filed a notice informing the Court that briefing

on its permissive abstention motion in the adversary proceeding was complete. Notice of

Completion of Briefing (A. D.I. 33) at p. 1. The Court informed the parties that oral

argument was not necessary.

      On October 8, 2020, the parties submitted proposed findings of fact and

conclusions of law.

                       CONTRACTUAL INTERPRETATION

      The first recital of the Transportation Agreement states:

          WHEREAS, Grand Mesa is planning to construct, own, operate and
          maintain an interstate crude oil pipeline and certain associated
          appurtenant facilities as described in Exhibit A to this Agreement (said
          pipeline and all associated appurtenances and facilities, the “Pipeline
          System”) that will originate at a station to be constructed near Lucerne,
          Weld County, Colorado with an injection station near Kersey
          (Riverside Reservoir), Colorado (collectively, the “Colorado Stations”)
          and terminate at NGL Energy Partners LP’s terminal in Cushing,
          Oklahoma (the “Cushing Terminal”)[.]
      Extraction MSJ (A. D.I. 5-1), Ex. A at First Recital.


      The second recital of the Transportation Agreement states:

            WHEREAS, in consideration and support of Grand Mesa’s
            commitment to construct the Pipeline System, Shipper and Grand
            Mesa mutually desire to enter into this Agreement pursuant to which
            Shipper will commit to ship, and will ship after the Pipeline System
            becomes operational, specified volumes of Crude Petroleum through
            the Pipeline System from the Colorado stations to the Cushing
            Terminal and to pay a minimum payment each month in addition to




                                           6
           Case 20-11548-CSS        Doc 834     Filed 10/14/20   Page 7 of 43




            a fee applicable to any incremental volumes shipped through the
            Pipeline System, subject to the terms and conditions set forth below[.]
      Id. Ex. A at Second Recital.

      The primary purpose of the Transportation Agreement was to govern Grand

Mesa’s transportation of produced crude petroleum from Lucerne, Colorado to Cushing,

Oklahoma via Grand Mesa’s pipelines in exchange for a fee from Extraction. Id. at First

and Second Recitals.

      Section 1.1 of the Transportation Agreement states:

           As assurance for Shipper’s performance under this Agreement, and
           subject to the terms and conditions of this Agreement and Shipper’s
           Reservations, Shipper hereby dedicates and commits to the
           performance of this Agreement, all of Shipper’s right, title and interest
           in and to: (i) the Subject Leases; (ii) the Wells; (iii) the Dedicated
           Reserves; and (iv) Shipper’s Crude Petroleum all to the extent located
           within, or produced from the Dedication Area (collectively, the
           “Dedicated Interests”), for and during the Term of this Agreement, for
           the purpose of exclusively dedicating and committing the Dedicated
           Interests to Grand Mesa for the performance of this Agreement.
      Id. at § 1.1.

      Extraction’s dedication and commitment was “to the performance of th[e]

[Transportation] Agreement” and the dedication and commitment was done “for the

purpose of exclusively dedicating and committing the Dedicated Interests to Grand Mesa

for the performance of this Agreement.” Id.

      Section 1.2 of the Transportation Agreement states:

            The dedication by Shipper described in the preceding paragraph for
            the performance of this Agreement shall be a covenant running with
            the land (and for clarity, shall also apply to any Dedicated Interests
            acquired by Shipper subsequent to the Effective Date), shall be
            deemed to touch and concern all of Shipper’s oil and gas leasehold
            interests in the lands within the Dedication Area, and shall be binding
            upon all of Shipper’s permitted successors and assigns. To that end,

                                            7
                  Case 20-11548-CSS   Doc 834     Filed 10/14/20   Page 8 of 43




               counterparts of a recording memorandum for this Agreement, in the
               form attached hereto as Exhibit E, shall be filed of record in all
               counties in which any of the Dedicated Interests are located.
        Id. at § 1.2.

        The dedication is the only covenant that was specifically stating that it was

intended to run with the land. Id. (“The dedication by Shipper described in the preceding

paragraph for the performance of this Agreement shall be a covenant running with the

land . . . .”).

        Section 2 (“Committed Volume”) of the Transportation Agreement states:

             “Committed Volume” means the first fourteen million six hundred six
             thousand (14,606,000) Barrels of Shipper’s Crude Petroleum over the
             initial seven (7) year term of this Agreement and the first nine million
             one hundred five thirty thousand (9,135,000) Barrels of Shipper’s Crude
             Petroleum over the additional five (5) year term of this Agreement if
             extended pursuant to Section 6.1.
        Id. at § 2.

        Section 2 (“Dedication Area”) of the Transportation Agreement states:

              “Dedication Area” means the following described lands located within
              Weld County, Colorado . . . .
        Id.

        Section 2 (“Dedicated Reserves”) of the Transportation Agreement states:

              “Dedicated Reserves” means all of the right, title and interest of
              Shipper in and to all Crude Petroleum reserves in and under the Subject
              Leases and the Wells Owned or Controlled by Shipper, whether now
              owned or hereafter acquired by Shipper.
        Id.

        Section 2 (“Shipper’s Crude Petroleum”) of the Transportation Agreement states:

              “Shipper’s Crude Petroleum” means all Crude Petroleum Owned or
              Controlled by Shipper, including, without limitation, Crude Petroleum
              produced from the Subject Leases and the Wells, whether now owned
              or hereafter acquired by Shipper. For the purposes hereof, Crude

                                              8
       Case 20-11548-CSS       Doc 834      Filed 10/14/20   Page 9 of 43




      Petroleum is “Owned or Controlled” by Shipper if Shipper has title to
      such Crude Petroleum, whether by virtue of its ownership of a Subject
      Lease or otherwise, or, if Shipper does not have title to such Crude
      Petroleum, Shipper has the right, under any joint operating agreement,
      unit operating agreement, or other contractual arrangement or arising
      by operation of the Applicable Laws, to commit and dedicate such
      Crude Petroleum to the performance of this Agreement.
Id.

Section 2 (“Shipper’s Reservations”) of the Transportation Agreement states, in

relevant part:

      “Shipper’s Reservations” means the following rights reserved to
      Shipper with respect to the Dedicated Interests: (i) to operate (or cause
      to be operated) the Wells in its sole discretion, including the right (but
      not the obligation) to drill new Wells, to repair and rework old Wells,
      temporarily shut in Wells, renew or extend, in whole or in part, any of
      the Subject Leases, and to cease production from or abandon any Well
      or surrender any such Subject Lease, in whole or in part, when no
      longer deemed by Shipper to be capable of producing Crude Petroleum
      or other hydrocarbons in paying quantities under normal methods of
      operation[.]
Id.

Section 2 (“Subject Leases”) of the Transportation Agreement states:

      “Subject Leases” means the oil, gas, and mineral leases (including any
      extensions or renewals of such leases and any new leases taken in
      replacement thereof prior to or within six (6) months after the
      expiration of any such lease), deeds, conveyances, and other
      instruments described in Exhibit D, as such exhibit may be amended
      from time to time, but only to the extent that such leases are located
      within the Dedication Area.
Id.

Section 2 (“Total Financial Commitment”) of the Transportation Agreement states:

      “Total Financial Commitment” means the aggregate of the Fixed
      Monthly Payment Volumes set out in Schedule A, multiplied by the
      per-barrel rate set out in Schedule B that is applicable to Committed
      Shippers at the time the calculation is made, for all months remaining
      in the Term.

                                        9
             Case 20-11548-CSS       Doc 834       Filed 10/14/20   Page 10 of 43




       Id.

       Section 2 (“Wells”) of the Transportation Agreement states:

             “Wells” means a horizontal well for the production of hydrocarbons
             located on the Subject Leases or on lands otherwise pooled,
             communitized or unitized therewith, in which Shipper owns an
             interest, that is either producing or intended to produce Dedicated
             Reserves, but expressly excluding vertical wells and further expressly
             excluding the wells described on Exhibit F.
       Id.

       Section 4.1 of the Transportation Agreement states:

            Commencing as of the Commencement Date and continuing thereafter
            during the Term of this Agreement, Shipper agrees to tender to Grand
            Mesa for transportation, or otherwise to pay for the transportation of,
            the Committed Volume in accordance with the tender procedures set
            forth in the Tariff. For the avoidance of doubt, Shipper’s obligation to
            ship or pay its Committed Volume under this Agreement is satisfied in
            full upon the earlier of (a) Shipper’s shipment of (i) fourteen million six
            hundred six thousand (14,606,000) Barrels under the terms of this
            Agreement during the initial seven (7) year term of this Agreement and
            (ii) nine million one hundred thirty five thousand (9,135,000) Barrels
            under the terms of this Agreement during the additional five (5) year
            term of this Agreement if extended pursuant to Section 6.1 or (b) by
            satisfaction of Shipper’s Total Financial Commitment. This Agreement
            shall terminate upon satisfaction of Shipper’s obligations under this
            Section 4.1.
       Id. at § 4.1.

       The Transportation Agreement’s purpose was the facilitation of Grand Mesa’s

transportation of crude petroleum from Colorado to Oklahoma in exchange for a

contractual fee. Id. (noting Extraction agreed to “tender to Grand Mesa for transportation,

or otherwise to pay for the transportation of, the Committed Volume in accordance with

the tender procedures set forth in the Tariff”).




                                             10
            Case 20-11548-CSS        Doc 834     Filed 10/14/20   Page 11 of 43




       Extraction can satisfy its obligations under the Transportation Agreement by

either (1) shipping certain amounts of crude petroleum or (2) payment of the Total

Financial Commitment. Id. (“For the avoidance of doubt, Shipper’s obligation to ship or

pay its Committed Volume under this Agreement is satisfied in full upon the earlier of”

shipment of a certain volume of crude petroleum or payment of the Total Financial

Commitment).

       Section 8.2 of the Transportation Agreement states:

            Unless this Agreement is terminated by Shipper due to an Event of
            Default by Grand Mesa (as more fully described in Section 13.3.1) or
            due to failure by Grand Mesa to provide Service by the Completion Due
            Date, as extended pursuant to Section 3.1, upon termination of this
            Agreement if, for any reason, Shipper has not paid to Grand Mesa the
            Total Financial Commitment, Shipper will pay to Grand Mesa the
            amount due within thirty (30) days following receipt of an invoice from
            Grand Mesa for such amount due. For the avoidance of doubt, the Total
            Financial Commitment will be satisfied by payment by Shipper of the
            aggregate of the Fixed Monthly Payments in accordance with the terms
            of this Agreement, or at Shipper’s option, any payment made by
            Shipper to accelerate the satisfaction of that obligation. At the end of
            each Contract Year, Grand Mesa will provide Shipper a statement of
            dollars accumulated towards the Total Financial Commitment, as well
            as Barrels shipped to date.
       Id. at § 8.2.

       The Total Financial commitment is “satisfied by payment by [Extraction] of the

aggregate of the Fixed Monthly Payments,” and Extraction has the option “to accelerate

the satisfaction of that obligation.” Id.

       Section 8.5 of the Transportation Agreement states, in relevant part:

           Shipper will be deemed to be in exclusive control and possession of the
           Crude Petroleum delivered by or for Shipper to the Pipeline System
           under this Agreement prior to and until such Crude Petroleum is
           delivered into the Pipeline System and after redelivery of such Crude

                                            11
            Case 20-11548-CSS         Doc 834       Filed 10/14/20   Page 12 of 43




             Petroleum to Shipper or its designee at the Cushing Terminal. Grand
             Mesa shall be in control and possession of (although title will remain in
             Shipper or other person for whom Shipper has the right to transport
             Crude Petroleum) Crude Petroleum delivered by or for Shipper to the
             Pipeline System for shipment under this Agreement after delivery
             thereof into the Pipeline System and prior to redelivery thereof to
             Shipper or its designee at the Cushing Terminal.
Id. at § 8.5.

       Extraction retained exclusive control and possession of all crude petroleum until

its severance from the ground and delivery into Grand Mesa’s pipeline system. Id.

(“Shipper will be deemed to be in exclusive control and possession of the Crude

Petroleum delivered by or for Shipper to the Pipeline System under this Agreement prior

to and until such Crude Petroleum is delivered into the Pipeline System and after

redelivery of such Crude Petroleum to Shipper or its designee at the Cushing Terminal.”).

       Extraction retained title to the crude petroleum throughout transportation, and

Grand Mesa never obtained title to the crude petroleum at any point. Id. (“Grand Mesa

shall be in control and possession of (although title will remain in Shipper or other person

for whom Shipper has the right to transport Crude Petroleum) Crude Petroleum

delivered by or for Shipper to the Pipeline System for shipment under this Agreement

after delivery thereof into the Pipeline System . . . .”).

       The real property implicated under the Transportation Agreement is located in

Colorado. Id. at § 2 (defining the Dedication Area).




                                               12
            Case 20-11548-CSS        Doc 834       Filed 10/14/20   Page 13 of 43




                                CONCLUSIONS OF LAW

                                      JURISDICTION

       The Court has jurisdiction over this matter. 28 U.S.C. §§ 157 and 1334.

       Neither Extraction nor Grand Mesa has challenged the Court’s jurisdiction.

Extraction Complaint (A. D.I. 2) at p. 2; Grand Mesa Response (A. D.I. 20) at p. 1–6.

                              DECLARATORY JUDGMENT

       Declaratory judgment is appropriate because there is an actual controversy

between the parties: Extraction and Grand Mesa dispute whether the Transportation

Agreement creates covenants running with the land in the context of Extraction’s

rejection of the Transportation Agreement. 28 U.S.C § 2201(a) (“In a case of actual

controversy within its jurisdiction . . . any court of the United States, upon the filing of an

appropriate pleading, may declare the rights and other legal relations of any interested

party seeking such declaration, whether or not further relief is or could be sought.”).

       In its objection to the Rejection Motion, Grand Mesa argued that Extraction’s

attempt to reject the Transportation Agreement was improper because the contract

created a covenant running with the land. Grand Mesa Objection (D.I. 363) at p. 5–6.

       Grand Mesa argues that the Transportation Agreement created a covenant

running with the land in the adversary proceeding and that this insulates the contract

from rejection. Grand Mesa Response (A. D.I. 20) at p. 1–2.

       Extraction argues the Transportation Agreement did not create a covenant

running with the land. Extraction Complaint (A. D.I. 2) at p. 7.




                                              13
            Case 20-11548-CSS        Doc 834      Filed 10/14/20   Page 14 of 43




       There is a justiciable controversy because the parties dispute the nature of their

rights and obligations under the Transportation Agreement. 28 U.S.C § 2201(a).

                                     CHOICE OF LAW

       Colorado law governs the substantive real property questions in this case. Wolf v.

Burke, 32 P. 427, 429 (Colo. 1893) (“[T]he rights and titles to real property are governed by

the law of the situs . . . .”); United States v. Novotny, 184 F. Supp. 2d 1071, 1087 (D. Colo.

2001) (“Colorado law applies to issues relating to the conveyance and ownership of real

property located within Colorado.”) (citation simplified).

                                 SUMMARY JUDGMENT

       Summary judgment is appropriate when there are no genuine issues of material

fact. Fed. R. Civ. P. 56(a) (noting the “[C]ourt shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law”); Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986)

(“The Federal Rules of Civil Procedure have for almost 50 years authorized motions for

summary judgment upon proper showings of the lack of a genuine, triable issue of

material fact.”); Tamarind Resort Associates v. Gov’t of Virgin Islands, 138 F.3d 107, 110 (3d

Cir. 1998) (“[I]t is a fundamental principle of contract law that ‘disputes involving the

interpretation of unambiguous contracts are resolvable as a matter of law, and are,

therefore, appropriate cases for summary judgment.’”).

       Grand Mesa has not raised any genuine issue of material fact concerning whether

the Transportation Agreement creates a covenant running with the land. Grand Mesa

Response (A. D.I. 20) at p. 14–21.


                                             14
           Case 20-11548-CSS        Doc 834      Filed 10/14/20   Page 15 of 43




       Any ambiguity concerning whether the terms of the Transportation Agreement

created a covenant running with the land would be resolved in favor of the unrestricted

use of the land. B.B. & C. P’ship v. Edelweiss Condo. Ass’n, 218 P.3d 310, 315 (Colo. 2009)

(“When the covenant is unclear, courts resolve all doubts against the restriction and in

favor of free and unrestricted use of property.”).

       The Transportation Agreement’s terms are unambiguous. Am. Family Mut. Ins. Co.

v. Hansen, 375 P.3d 115, 120 (Colo. 2016) (“A contractual term is ambiguous ‘if it is

susceptible on its face to more than one reasonable interpretation.’”).

       The Court may resolve the question of whether the Transportation Agreement

created a covenant running with the land as a matter of law. Holiday Acres Prop. Owners

Ass’n, Inc. v. Wise, 998 P.2d 1106, 1108 (Colo. App. 2000), as modified on denial of reh’g

(July 6, 2000) (noting the “[i]nterpretation and construction of covenants is a question of

law”); Pulte Home Corp., v. Countryside Cmty. Ass’n, Inc., 382 P.3d 821, 826 (Colo. 2016)

(“Covenants and other recorded instruments, like contracts, should be construed as a

whole ‘seeking to harmonize and give effect to all provisions so that none will be

rendered meaningless.’”).

                    COVENANTS RUNNING WITH THE LAND.

       The Transportation Agreement’s terms unambiguously do not create covenants

running with the land. Extraction MSJ (A. D.I. 5-1), Ex. A.

       Colorado law disfavors the creation of covenants running with the land as a

derogation of the common law’s preference for the free alienability of land. Nelson v. Farr,

354 P.2d 163, 166 (Colo. 1960) (“[A]s a fundamental principle of law of real property,

                                            15
            Case 20-11548-CSS         Doc 834      Filed 10/14/20   Page 16 of 43




restrictions on the alienation and use of land are not favored, and all doubt should be

resolved in favor of the free use of property . . . . ‘Restrictions on the use of property,

being in derogation of the fee conveyed, will not be extended by implication to include

anything not clearly expressed.’”).

       To create a covenant running with the land, the parties must intend to create a

covenant running with the land and the covenant must touch and concern the land with

which it runs. Reishus v. Bullmasters, LLC, 409 P.3d 435, 440 (Colo. 2016) (concerning intent

and touch and concern).

       In addition, to create a covenant running with the land, there must be privity of

estate between the original covenanting parties at the time of the covenant’s creation.

Taylor v. Melton, 274 P.2d 977, 988–89 (Colo. 1954) (requiring privity of estate between the

covenanting parties); Farmers’ High Line Canal & Reservoir Co. v. New Hampshire Real Estate

Co., 92 P. 290, 293 (Colo. 1907) (same); Hottell v. Farmers’ Protective Ass’n, 53 P. 327, 330

(Colo. 1898) (same).

       Failure to satisfy any one of the elements needed to create a covenant running with

the land means a covenant cannot run with the land as a matter of law. See Cloud v. Ass’n

of Owners, Inc., 857 P.2d 435, 440 (Colo. App. 1992) (“Even if there is an intent to make a

covenant run with the land, the covenant must still ‘touch and concern’ the land, that is,

it must closely relate to the land, its use, or its enjoyment.”).

       Contracting parties cannot create covenants running with the land by agreement

alone; party intent is necessary for a covenant to run with the land, but such intent is not

sufficient. Id. (“Even if there is an intent to make a covenant run with the land, the

                                              16
            Case 20-11548-CSS        Doc 834       Filed 10/14/20   Page 17 of 43




covenant must still ‘touch and concern’ the land, that is, it must closely relate to the land,

its use, or its enjoyment.”); Lookout Mountain Paradise Hills Homeowners’ Ass’n v. Viewpoint

Assocs., 867 P.2d 70, 74 (Colo. App. 1993) (“In order for a covenant to run with the land,

not only must the parties to the covenant intend that it do so . . . but the covenant must

‘touch and concern’ the land.”).

       The Transportation Agreement does not create covenants that run with the land

because these covenants fail to touch and concern Extraction’s mineral estates and the

original parties were not in privity of estate at the time of the creation of the covenants.

I.     Intent.

       To create covenants running with the land, parties must express an intent to create

covenants running with the land in clear and unambiguous terms. TBI Expl. v. Belco

Energy Corp., No. 99-10872, 2000 WL 960047, at *4 (5th Cir. June 14, 2000) (applying

Colorado law and stating “[I]n the cases that have recognized a covenant running with

the land, the covenants were in express terms.”); MidCities Metro. Dist. No. 1 v. U.S. Bank

Nat. Ass’n, 12-CV-03322-LTB, 2013 WL 3200088, at *3 (D. Colo. June 24, 2013) (applying

Colorado law and noting that if a covenant is ambiguous, the Court must “resolve all

doubts against the restriction and in favor of free and unrestricted use of property.”).

       The only covenant in the Transportation Agreement that the parties clearly

intended to run with the land is the dedication for the performance of the Transportation

Agreement in Section 1.1. Extraction MSJ (A. D.I. 5-1), Ex. A at § 1.2 (“The dedication by

Shipper described in the preceding paragraph for the performance of this Agreement

shall be a covenant running with the land . . . .”).

                                              17
            Case 20-11548-CSS        Doc 834      Filed 10/14/20   Page 18 of 43




       The parties intended the dedication to run with Extraction’s mineral estates. Id.

(“The dedication by Shipper described in the preceding paragraph for the performance

of this Agreement . . . shall be deemed to touch and concern all of Shipper’s oil and gas

leasehold interests in the lands within the Dedication Area, and shall be binding upon all

of Shipper’s permitted successors and assigns.”).

       The parties did not clearly express an intent for other covenants in the

Transportation Agreement to run with the land. Id. (“The dedication by Shipper

described in the preceding paragraph for the performance of this Agreement shall be a

covenant running with the land . . . .”).

II.    Touch and Concern.

       To satisfy touch and concern, the covenant intended to run with the land—the

dedication—must closely relate to land with which it is intended to run (here, Extraction’s

mineral estates), its use, or enjoyment. Reishus v. Bullmasters, LLC, 409 P.3d 435, 440 (Colo.

2016) (noting “[a] covenant touches and concerns the land if it ‘closely relate[s] to the

land, its use, or enjoyment.’”).

       “The ‘touch and concern’ requirement is fulfilled when the covenant operates to

benefit the physical use of the land . . . .” Bigelow v. Nottingham, 833 P.2d 764, 767 (Colo.

App. 1991), rev’d in part sub nom. on other grounds Haberl v. Bigelow, 855 P.2d 1368 (Colo.

1993) (noting a subordination agreement was a personal covenant that did not run with

the land because “the parties’ entitlement to physical use of the land was not increased,

nor was improvement made to the land as a result of subsequent loan proceeds”).




                                             18
            Case 20-11548-CSS           Doc 834    Filed 10/14/20   Page 19 of 43




       Colorado generally follows the common law approach to the touch and concern

element. 3 Tiffany Real Property § 854 (3d ed. 2015) (“An important test for

distinguishing a real or running covenant from a merely personal or collateral one, is

whether or not the covenant so closely relates to the land or estate granted . . . that it may

be said to ‘touch and concern’ it.”).

       Touch and concern is an objective analysis of a covenant’s effect upon land and

the element does not turn on party intent or word choice. Cloud v. Ass’n of Owners, 857

P.2d 435, 440 (Colo. App. 1992) (“Even if there is an intent to make a covenant run with

the land, the covenant must still ‘touch and concern’ the land, that is, it must closely relate

to the land, its use, or its enjoyment.”); In re Sabine Oil & Gas Corp., 567 B.R. 869, 875

(S.D.N.Y. 2017), aff’d, 734 Fed. Appx. 64 (2d Cir. 2018) (“[T]he appellants have not

purchased the minerals underlying the Dedicated Areas but, again, have merely agreed

to provide services to the minerals' owner.           The logical extension of Nordheim’s

argument—that any agreement relating to minerals in the ground constitutes the

conveyance of a real property interest—is not supported by the cited caselaw.”); 21 C.J.S.

Covenants § 34 (“[T]he intent of the parties is not dispositive, insofar as obligations

arising from restrictive covenants that are inherently personal cannot be made

appurtenant to the land[.]”); 9 Richard R. Powell, Powell on Real Property § 60.04(3)(a)

(“The touch and concern requirement is the only essential requirement for the running of

covenants which focuses on an objective analysis of the contents of the covenant itself

rather than the intentions of and relationships between the parties.”).



                                              19
            Case 20-11548-CSS       Doc 834       Filed 10/14/20   Page 20 of 43




       Grand Mesa argues that the Transportation Agreement and its covenants also

touch and concern the land. In support, Grand Mesa cites to Colorado law, which

provides that a covenant touches and concerns the land if it is “closely tied with the use,

possession and enjoyment” of the land. Reishus v. Bullmasters, LLC, 409 P.3d 435 (Colo.

App. 2016) (citing Lookout Mountain, 867 P.2d at 74-75). The stated purposes of the

Transportation Agreement are to: gain access to the Grand Mesa pipeline system, with

sufficient expanded volume capacity to ship Plaintiff’s crude produced from the

Dedicated Interests (Transportation Agreement 3rd and 4th Recitals and § 10), establish

a tariff rate for the cost of shipment (Id. at § 7), and obtain priority service on the Grand

Mesa pipeline system (Id. at § 10.2).

       Grand Mesa argues that being able to ship the oil Extraction produces from the

Dedicated Interests at stable volumetric rates, for a predictable fee with priority service

undoubtedly adds to the enjoyment of Extraction’s use and possession of its dedicated

leases and wells. In fact, Grand Mesa argues, to further secure these benefits to the

Dedicated Interests, the “Original Transportation Services Agreement” was renegotiated

and amended (see Id. at 3rd and 4th Recitals and § 7.1.5), and replaced by the

Transportation Agreement. Id. at § 10.2.

       The Court disagrees that the Dedicated Interests set forth in the Transportation

Agreement satisfy the “touch and concern” element under Colorado law.




                                             20
              Case 20-11548-CSS       Doc 834       Filed 10/14/20   Page 21 of 43




         A.    The Dedication to the performance of the agreement.

       The dedication and commitment in Section 1.1 was “to the performance of th[e]

[Transportation] Agreement” and the provision was included “for the purpose of

exclusively dedicating and committing the Dedicated Interests to Grand Mesa for the

performance of this Agreement.” Extraction MSJ (A. D.I. 5-1), Ex. A at § 1.1.

       Under the Transportation Agreement, Grand Mesa committed to transport a

certain volume of Extraction’s crude petroleum from Lucerne, Weld County, Colorado to

Cushing, Oklahoma in exchange for a contractual fee. Id. at § 4.1 (noting Extraction

agreed to “tender to Grand Mesa for transportation, or otherwise to pay for the

transportation of, the Committed Volume in accordance with the tender procedures set

forth in the Tariff”); Id. at First Recital (discussing the contract in general).

         B.    The dedication and commitment effects personal, and not real, property.

       The dedication and commitment in Section 1.1 does not change the nature of the

covenants contained in the Transportation Agreement; it simply identifies the produced

minerals subject to the parties’ contractual obligations. Extraction MSJ (A. D.I. 5-1), Ex. A

at § 1.1; In re Sabine Oil & Gas Corp., 547 B.R. 66, 76 (Bankr. S.D.N.Y. 2016), aff’d, 567 B.R.

869 (S.D.N.Y. 2017), aff’d, 734 Fed. Appx. 64 (2d Cir. 2018) (holding a similar contract

merely “identif[ies] and delineat[es] the [parties’] contractual rights and obligations”).

       The dedication does not touch and concern Extraction’s mineral estates because it

concerns only personal property and does not affect the physical use of real property or

closely relate to real property. Extraction MSJ (A. D.I. 5-1), Ex. A at § 1.1.




                                               21
             Case 20-11548-CSS       Doc 834       Filed 10/14/20   Page 22 of 43




         Neither party argues that the Transportation Agreement employed the

conventional legal definition of a dedication, which would have meant that the parties

intended the donation of Extraction’s real property to the public use. Stagecoach Prop.

Owners Ass’n v. Young’s Ranch, 658 P.2d 1378, 1381 (Colo. App. 1982) (“[A] dedication has

been defined as an appropriation of land by the owner of the fee to some public use and

the adoption thereof by the public.”); Dedication, Black’s Law Dictionary (11th ed. 2019)

(defining “dedication” as “[t]he donation of land or creation of an easement for public

use”).

         The plain and ordinary meaning of the word “dedicate” is “to set apart to a definite

use.” Dedicate, Id.

         The plain and ordinary meaning of “commit” is “to pledge . . . to some particular

course or use.” Commit, id.

         In accordance with this plain language, the dedication in Section 1.1 identifies the

particular produced crude petroleum that is subject to, set apart for, pledged or

committed to the parties’ contractual obligations under the contract for transportation

services.    Extraction MSJ (A. D.I. 5-1), Ex. A at § 1.1 (“As assurance for Shipper’s

performance under this Agreement, and subject to the terms and conditions of this

Agreement and Shipper’s Reservations, Shipper hereby dedicates and commits to the

performance of this Agreement, all of Shipper’s right, title and interest in and to: (i) the

Subject Leases; (ii) the Wells; (iii) the Dedicated Reserves; and (iv) Shipper’s Crude

Petroleum all to the extent located within, or produced from the Dedication Area

(collectively, the “Dedicated Interests”), for and during the Term of this Agreement, for

                                              22
            Case 20-11548-CSS        Doc 834      Filed 10/14/20   Page 23 of 43




the purpose of exclusively dedicating and committing the Dedicated Interests to Grand

Mesa for the performance of this Agreement.”).

       Throughout the Transportation Agreement, terms making up the Dedicated

Interests—the Subject Leases, the Wells, the Dedicated Reserves, and Shipper’s Crude

Petroleum—are used to identify the particular produced crude petroleum that is subject

to, set apart for, pledged or committed to the parties’ contractual obligations.           Id.

(describing the Subject Leases as “the oil, gas, and mineral leases . . ., deeds, conveyances,

and other instruments described in Exhibit D . . . but only to the extent such leases are

located within the Dedication Area.”); Id. (describing the Wells as “a horizontal well for

the production of hydrocarbons located on the Subject Leases or on lands otherwise

pooled . . . in which [Extraction] owns an interest, that is either producing or intended to

produce Dedicated Reserves, but expressly excluding vertical wells and further expressly

excluding the wells described on Exhibit F”); Id. (describing the Dedicated Reserves as

“all of the right, title and interest of [Extraction] in and to all Crude Petroleum reserves

in and under the Subject Leases and the Wells Owned or Controlled by

[Extraction] . . . .”); Id. (describing Shipper’s Crude Petroleum as “all Crude Petroleum

Owned or Controlled by Shipper, including, without limitation, Crude Petroleum

produced from the Subject Leases and the Wells, whether now owned or hereafter

acquired by Shipper”).

       Dedications, generally, only identify the particular produced minerals subject to,

set apart for, pledged or committed to the parties’ contractual obligations under

midstream agreements. Cf. In re Sabine Oil & Gas Corp., 550 B.R. 59, 81 (Bankr. S.D.N.Y.

                                             23
            Case 20-11548-CSS       Doc 834       Filed 10/14/20   Page 24 of 43




2016), aff’d, 567 B.R. 869 (S.D.N.Y. 2017), aff’d, 734 Fed. Appx. 64 (2d Cir. 2018) (“[The]

‘dedication’ [is not] a burdening of the Debtors’ property interests, but rather an

identification of what property and products are the subject of the Agreement and will

be made available . . . in furtherance of the purposes of the Agreements.”); Moncrief v.

Williston Basin Interstate Pipeline Co., 174 F.3d 1150, 1170 (10th Cir. 1999) (noting that

dedication contracts are contracts “wherein the producer ‘contracts to furnish the

purchaser all the gas produced from specified reserves, thus dedicating those reserves to

the customer’”); Nordan-Lawton Oil & Gas Corp. of Tex. v. Miller, 272 F. Supp. 125, 129

(W.D. La. 1967), aff’d, 403 F.2d 946 (5th Cir. 1968) (“In this contract the lessee

‘dedicated’ all the reserves under the Miller lease to the pipeline company which in

essence means that the company was given exclusive rights to purchase the reserves

under the premises when and if produced.”); Latham & Watkins LLP, The Book of Jargon,

Oil & Gas, The Latham & Watkins Glossary to Oil and Gas Terminology (1st ed. 2016) at

24 (defining a dedication as “a promise or commitment of a certain amount of Production

from a Dedicated Area . . . to the services provider in a Midstream service agreement”).

       Produced minerals, such as crude petroleum, are personal property and are not

real property. Smith v. El Paso Gold Mines, Inc., 720 P.2d 608, 609 (Colo. App. 1985) (“[A]t

some point after they are severed from the land, minerals lose their character as realty

and ‘become’ personalty.”).

       The dedication does not limit Extraction’s rights to the use of its mineral estates.

Extraction MSJ (A. D.I. 5-1), Ex. A at § 2 (reserving to Extraction the right to operates its

Wells in its sole discretion, including the ability to cease production).

                                             24
            Case 20-11548-CSS        Doc 834       Filed 10/14/20   Page 25 of 43




       Extraction retained exclusive control and possession of all crude petroleum until

its severance from the ground and delivery into Grand Mesa’s pipeline system. Id. at §

8.5 (“Shipper will be deemed to be in exclusive control and possession of the Crude

Petroleum delivered by or for Shipper to the Pipeline System under this Agreement prior

to and until such Crude Petroleum is delivered into the Pipeline System and after

redelivery of such Crude Petroleum to Shipper or its designee at the Cushing Terminal.”).

       Extraction retained title to the crude petroleum throughout the entire

transportation process, and Grand Mesa never obtained title to the crude petroleum at

any point. Id. (“Grand Mesa shall be in control and possession of (although title will

remain in Shipper or other person for whom Shipper has the right to transport Crude

Petroleum) Crude Petroleum delivered by or for Shipper to the Pipeline System for

shipment under this Agreement after delivery thereof into the Pipeline System . . . .”).

       Extraction retained the right “to operate (or cause to be operated) the Wells in its

sole discretion” and this included the rights “to drill new Wells, to repair and rework old

Wells, temporarily shut in Wells . . . and to cease production from or abandon any Well

or surrender any such Subject Leases . . . .” Id. at § 2.

       Also, the contractual obligations—the performance of which this dedication was

made—require the delivery of a certain volume of produced crude petroleum to Grand

Mesa for the provision of transportation services from Colorado to Oklahoma in

exchange for a fee, or the payment of a certain amount of money. Id. at First Recital; Id.

at Second Recital; Id. at § 4.1.



                                              25
            Case 20-11548-CSS         Doc 834      Filed 10/14/20   Page 26 of 43




       The provision of such services does not affect the use or enjoyment of crude

petroleum in place, or the use of the mineral estate, but crude petroleum that has been

severed from the mineral estate and now constitutes the personal property of Extraction,

as a merchant in this commodity. As a result, the covenants in the Transportation

Agreement do not benefit Extraction in its capacity as a landowner, but benefit and affect

Extraction’s use of its personal property (i.e., its produced crude petroleum). Cf. Harry

Bigelow, The Content of Covenants in Leases, 12 Mich. L. Rev. 639, 652 (1914).

       Even assuming that the Transportation Agreement has an indirect effect upon

Extraction’s mineral estates, such as an incidental increase in value, this effect is not

closely related to the mineral estates and, therefore, cannot satisfy touch and concern, as

its primary effect is on the use and enjoyment of personal property, and not real property.

Reishus v. Bullmasters, LLC, 409 P.3d 435, 440 (Colo. 2016) (noting “[a] covenant touches

and concerns the land if it ‘closely relate[s] to the land, its use, or enjoyment’”); cf. Harry

Bigelow, The Content of Covenants in Leases, 12 Mich. L. Rev. 639, 652 (1914) (explaining

that indirect effects are insufficient).

       The “dedication” and “commitment” of real property interests to the performance

of contractual obligations and services that closely relate to and affect only the use and

enjoyment of personal property does not change this result. To hold otherwise would

render the objective “touch and concern” element beholden to the subjective intent of the

parties, and allow parties to convert covenants that do not closely relate to real property

into covenants that bind successors and assigns simply by recitation of a set phrase.



                                              26
            Case 20-11548-CSS       Doc 834       Filed 10/14/20   Page 27 of 43




       Extraction’s tender options confirm that the Transportation Agreement does not

closely relate to Extraction’s mineral estates. Extraction may fully perform without

providing crude petroleum produced from its own mineral estates and may instead

provide crude petroleum produced from the land of third parties. Extraction MSJ (A. D.I.

5-1), Ex. A at § 4.1 (reciting Extraction’s agreement to “tender to Grand Mesa for

transportation, or otherwise to pay for the transportation of, the Committed Volume in

accordance with the tender procedures set forth in the Tariff”); Id. at § 2 (noting the

“Committed Volume” is a set amount of crude petroleum that must be delivered within

certain timeframes).

       Extraction’s payment option also confirms that the Transportation Agreement’s

covenants do not closely relate to Extraction’s mineral estates. Id. at §§ 4.1 and 8.2.

       Extraction could satisfy its obligations under the Transportation Agreement by

either (1) shipping certain amounts of crude petroleum or (2) payment of the Total

Financial Commitment. Id. at § 4.1 (“For the avoidance of doubt, Shipper’s obligation to

ship or pay its Committed Volume under this Agreement is satisfied in full upon the

earlier of” shipment of a certain volume of crude petroleum or payment of the Total

Financial Commitment).

       Payment of the Total Financial Commitment is purely the payment of a specified

amount of money set forth in the Transportation Agreement. Id. (“For the avoidance of

doubt, Shipper’s obligation to ship or pay its Committed Volume under this Agreement

is satisfied in full upon the earlier of (a) [shipment of certain amounts of Crude Petroleum

within certain timeframes] or (b) by satisfaction of Shipper’s Total Financial

                                             27
            Case 20-11548-CSS         Doc 834        Filed 10/14/20    Page 28 of 43




Commitment. This Agreement shall terminate upon satisfaction of Shipper’s obligations

under this Section 4.1.”).

       Moreover, Extraction can accelerate payment of the Total Financial Commitment

and relieve itself of any obligation to provide crude petroleum. Id. at § 8.2 (“For the

avoidance of doubt, the Total Financial Commitment will be satisfied by payment by

Shipper of the aggregate of the Fixed Monthly Payments in accordance with the terms of

this Agreement, or at Shipper’s option, any payment made by Shipper to accelerate the

satisfaction of that obligation.”).

       The payment of money is a personal commitment that does not touch and concern

Extraction’s mineral estates. Bigelow v. Nottingham, 833 P.2d 764, 767 (Colo. App. 1991),

rev’d in part sub nom. on other grounds Haberl v. Bigelow, 855 P.2d 1368 (Colo. 1993) (holding

that a subordination agreement was a personal covenant that did not run with the land

because “the parties’ entitlement to physical use of the land was not increased, nor was

improvement made to the land as a result of subsequent loan proceeds”).

       Grand Mesa’s own arguments reveal that the Transportation Agreement only

touches and concerns personal property. Grand Mesa Response (A. D.I. 20) at p. 18

(arguing the “stated purposes of the [Transportation Agreement] are to: gain access to

the Pipeline System, with sufficient expanded volume capacity to ship Plaintiff’s crude

produced from the Dedicated Interests . . ., establish a tariff rate for the cost of shipment

. . ., and obtain priority service on the Pipeline System . . . .”).

       The dedication contained in the Transportation Agreement does not closely relate

to, or affect the use or enjoyment of Extraction’s mineral estates. As a result, it does not

                                                28
            Case 20-11548-CSS         Doc 834      Filed 10/14/20   Page 29 of 43




touch and concern Extraction’s mineral estates, and the Transportation Agreement does

not create covenants that run with the land.

III.   Privity of Estate.

       The Court is bound to apply Colorado law as declared by the Colorado Supreme

Court until the Colorado Supreme Court overrules its prior holdings. Erie County v. Am.

States Ins. Co., 573 F. Supp. 479, 486 (W.D. Pa. 1983) (“While plaintiff questions the

continuing vitality of Gordon, we are bound to consider the [Pennsylvania] Supreme

Court’s undisturbed holding in Gordon as good law on this point.”), aff’d, 745 F.2d 45 (3d

Cir. 1984) and aff’d sub nom. Am. States Ins. Co. v. Santafemia, 745 F.2d 45 (3d Cir. 1984); cf.

Bosse v. Oklahoma, 137 S. Ct. 1, 2 (2016) (“Our decisions remain binding precedent until

we see fit to reconsider them, regardless of whether subsequent cases have raised doubts

about their continuing vitality.”).

       The Colorado Supreme Court requires privity of estate between the covenanting

parties at the time of the covenant’s creation before the covenant may run with the land.

Taylor v. Melton, 274 P.2d 977, 988–89 (Colo. 1954) (noting “the requisite privity exists in

the case of a covenant by a grantor to do or not to do something on land retained by him,

adjoining that conveyed, so that one to whom the former is subsequently conveyed by

him may be bound by the covenant”); Farmers’ High Line Canal & Reservoir Co. v. New

Hampshire Real Estate Co., 92 P. 290, 293 (Colo. 1907) (“[W]here there is the requisite privity

of estate, and the covenant is connected with or concerns the land or estate conveyed,

then a covenant imposing a burden will run with the land as readily as one conferring a

benefit.”); Hottell v. Farmers’ Protective Ass’n, 53 P. 327, 330 (Colo. 1898) (concluding a

                                              29
            Case 20-11548-CSS        Doc 834      Filed 10/14/20   Page 30 of 43




covenant running with the land was created, in part, because privity of estate was not

denied).

       Colorado appellate courts confirm that Colorado law requires privity of estate.

Fed. Deposit Ins. Corp. v. Mars, 821 P.2d 826, 829 (Colo. App. 1991) (“For contractual

obligations between a lessor and lessee to pass to a successor in title of the lessee, there

must be either privity of contract or privity of estate between the lessor and that successor

in title.”); Fisk v. Cathcart, 33 P. 1004, 1005 (Colo. App. 1893) (“Under these circumstances,

there is no privity between him as a grantee from Beecher and the prior grantors

subsequent to Parker which entitles him to maintain his suit upon his covenant.”).

       Colorado statutory law identifies several covenants that necessarily run with the

land, provided that those covenants satisfy privity of estate between the covenanting

parties. Colo. Rev. Stat. § 38-30-121 (“Covenants of seisin, peaceable possession, freedom

from encumbrances, and warranty contained in any conveyance of real estate, or any

interest therein, shall run with the premises and inure to the benefit of all subsequent

purchasers and encumbrancers.”).

       Real property treatises continue to cite Colorado Supreme Court cases for the

proposition that privity of estate between the covenanting parties is required. 3 Tiffany

Real Property § 851 n. 27 (3d ed. 2015) (citing Taylor for the proposition that privity of

estate at the time of the creation of the covenant is required); see also 9 Richard R. Powell,

Powell on Real Property § 60.04 n. 123 (citing Farmers’ High Line for the proposition that

either mutual or horizontal privity are required for a covenant to run with the land).



                                             30
           Case 20-11548-CSS        Doc 834      Filed 10/14/20   Page 31 of 43




       Grand Mesa has not identified a single Colorado case from the Colorado Supreme

Court holding that Colorado law no longer requires the privity of estate between the

covenanting parties. Grand Mesa Response (A. D.I. 20) at p. 14–21.

       The Restatement (Third) of Property does not restate Colorado law regarding

covenants that run with the land, and Colorado has not adopted the reforms suggested

therein. See Restatement (Third) of Property Servitudes § 3.2 (Am. Law Inst. 2000)

(dispensing with the required touch and concern element and stating “[n]either the

burden nor the benefit of a covenant is required to touch or concern land in order for the

covenant to be valid as a servitude.”).

       Privity of estate requires that any covenant that allegedly runs with the land be

accompanied by a contemporaneous conveyance of some interest in the land with which

the covenant runs. Taylor v. Melton, 274 P.2d 977, 988–89 (Colo. 1954) (noting “the

requisite privity exists in the case of a covenant by a grantor to do or not to do something

on land retained by him, adjoining that conveyed, so that one to whom the former is

subsequently conveyed by him may be bound by the covenant”); 9 Richard R. Powell,

Powell on Real Property § 60.04(3)(c)(iii) (“‘Horizontal privity’ typically exists when the

original covenanting parties make their covenant in connection with the conveyance of

an estate in fee from one of the parties to the other. The covenant and the conveyance

must be made at the same time . . . .”); 3 Tiffany Real Property § 851 (3d ed. 2015)

(describing “privity of estate between the covenantor and the covenantee at the time the

covenant was created”).



                                            31
              Case 20-11548-CSS      Doc 834       Filed 10/14/20   Page 32 of 43




       The conveyance contemplated by privity of estate cannot be satisfied by the

purported covenant running with the land itself; there must be a conveyance of some

independent real property interest. Farmers’ High Line Canal & Reservoir Co. v. New

Hampshire Real Estate Co., 92 P. 290, 293 (Colo. 1907) (“[W]here there is the requisite privity

of estate, and the covenant is connected with or concerns the land or estate conveyed,

then a covenant imposing a burden will run with the land as readily as one conferring a

benefit.”).

       The Transportation Agreement did not convey to Grand Mesa any real property

interest in Extraction’s mineral estate. Extraction MSJ (A. D.I. 5-1), Ex. A.

       Grand Mesa failed to identify any real property interest in Extraction’s mineral

estate that was purportedly conveyed contemporaneously with the alleged covenant

running with the land. Grand Mesa Response (A. D.I. 20) at p. 14–21.

       The dedication is not a conveyance of a real property interest in Extraction’s

mineral estates capable of satisfying privity of estate. Stagecoach Prop. Owners Ass’n v.

Young’s Ranch, 658 P.2d 1378, 1381 (Colo. App. 1982) (“This regulation clearly

contemplates a ‘conveyance’ and not a ‘dedication’ which terms are not synonymous.”).

       As discussed above, the dedication simply identifies the particular produced

crude petroleum that is subject to the parties’ contractual obligations. Extraction MSJ (A.

D.I. 5-1), Ex. A at § 1.1; In re Sabine Oil & Gas Corp., 547 B.R. 66, 76 (Bankr. S.D.N.Y. 2016),

aff’d, 567 B.R. 869 (S.D.N.Y. 2017), aff’d, 734 Fed. Appx. 64 (2d Cir. 2018).

       The Transportation Agreement’s dedication was not intended to convey any real

property interest implicated thereunder; Extraction still owns real property interests that

                                              32
              Case 20-11548-CSS        Doc 834       Filed 10/14/20   Page 33 of 43




it dedicated to the performance of the Transportation Agreement. Id. at §1.1 (dedicating

and committing to the performance of the agreement “all of Shipper’s right, title and

interest in and to: (i) the Subject Leases; (ii) the Wells; (iii) the Dedicated Reserves; and

(iv) Shipper’s Crude Petroleum”).

        Extraction retains its rights, title, and interest in its leases. Id. at § 2 (reserving to

Extraction the right to “renew or extend, in whole or in part, any of the Subject Leases,

and to cease production from or abandon any Well or surrender any such Subject Lease,

in whole or in part, when no longer deemed by Shipper to be capable of producing Crude

Petroleum or other hydrocarbons in paying quantities under normal methods of

operation”).

        Extraction retains its rights, title, and interest in its wells. Id. at §1.1 (reserving to

Extraction the right “to operate (or cause to be operated) the Wells in its sole discretion,

including the right (but not the obligation) to drill new Wells, to repair and rework old

Wells, temporarily shut in Wells, renew or extend, in whole or in part, any of the Subject

Leases, and to cease production from or abandon any Well or surrender any such Subject

Lease . . . .”).

        Extraction retains its rights, title and interest in its dedicated reserves and

unproduced crude petroleum. Id. (reserving to Extraction the right “to operate (or cause

to be operated) the Wells in its sole discretion, including the right (but not the obligation)

to drill new Wells, to repair and rework old Wells, temporarily shut in Wells, renew or

extend, in whole or in part, any of the Subject Leases, and to cease production from or

abandon any Well or surrender any such Subject Lease . . . .”); Id. at § 8.5 (“Shipper will

                                                33
            Case 20-11548-CSS         Doc 834      Filed 10/14/20   Page 34 of 43




be deemed to be in exclusive control and possession of the Crude Petroleum delivered

by or for Shipper to the Pipeline System under this Agreement prior to and until such

Crude Petroleum is delivered into the Pipeline System and after redelivery of such Crude

Petroleum to Shipper or its designee at the Cushing Terminal.”); Id. (“Grand Mesa shall

be in control and possession of (although title will remain in Shipper or other person for

whom Shipper has the right to transport Crude Petroleum) Crude Petroleum delivered

by or for Shipper to the Pipeline System for shipment under this Agreement after delivery

thereof into the Pipeline System . . . .”).

       As a result, the original covenanting parties to the Transportation Agreement were

not in privity of estate at the time of the creation of the covenants therein, and the

Transportation Agreement contains no covenants that run with the land. Taylor v. Melton,

274 P.2d 977, 988–89 (Colo. 1954) (requiring privity of estate between the covenanting

parties).

                               PERMISSIVE ABSTENTION

       Grand Mesa argues that the Complaint is a non-core, state law predicated action,

which requires a determination of a real property law issue arising in Colorado, governed

by Colorado law, and related to property located in Colorado. Grand Mesa further argues

that the Complaint involves a determination of an unsettled issue under Colorado law,

with implications that go beyond solely the Plaintiff’s property rights in this case. Thus,

it concludes that this Court should exercise its discretion to permissively abstain.

       The Court disagrees. Permissive abstention is not warranted. In re Cubic Energy,

Inc., 603 B.R. at 755.

                                              34
            Case 20-11548-CSS         Doc 834        Filed 10/14/20   Page 35 of 43




       Generally, abstention is an extraordinary exception to the Court’s responsibility to

rule on the matters before it. In re Venoco, LLC, 596 B.R. 480, 492 (Bankr. D. Del. 2019)

(citation simplified) (“The Court recognizes that abstention is an extraordinary exception

to its responsibility to rule on matters before it. The Court is therefore generally reluctant

to abstain from a case properly before it.”).

       The Third Circuit has identified twelve factors for consideration when assessing

whether permissive abstention is appropriate. In re Cubic Energy, Inc., 603 B.R. 743, 755

(Bankr. D. Del. 2019) (“The Third Circuit has identified twelve factors when considering

whether permissive abstention is appropriate. These factors include the: (1) effect or lack

thereof on the efficient administration of the estate, (2) extent to which state law issues

predominate over bankruptcy issues, (3) difficulty or unsettled nature of the applicable

state law, (4) presence of a related proceeding commenced in state court or other non-

bankruptcy court, (5) jurisdictional basis, if any, other than 28 U.S.C. § 1334(c)(1), (6)

degree of relatedness or remoteness of the proceeding to the main bankruptcy case, (7)

substance rather than form of an asserted ‘core’ proceeding, (8) feasibility of severing

state law claims from core bankruptcy matters to allow judgments to be entered in state

court with enforcement left to the bankruptcy court, (9) burden of the court’s docket, (10)

likelihood that the commencement of the proceeding in a bankruptcy court involves

forum shopping by one of the parties, (11) existence of a right to a jury trial, and (12)

presence in, the proceeding of non-debtor parties.).

       “The Court’s analysis of the relevant factors ‘is not a mathematical formula.’ And

this list is not exhaustive.” In re Cubic Energy, Inc., 603 B.R. at 755.

                                                35
            Case 20-11548-CSS          Doc 834    Filed 10/14/20   Page 36 of 43




Permissive abstention involves an equitable consideration of the circumstances and is not

formulaic. In re Maxus Energy Corp., 597 B.R. 235, 247 (Bankr. D. Del. 2019), leave to appeal

denied, 611 B.R. 532 (D. Del. 2019) (“Permissive abstention is not formulaic and involves

an equitable consideration of the circumstances and weighing of the factors.”).

       Grand Mesa’s (1) argument concerning the necessity and propriety of an

adversary proceeding; and (2) agreement to respond to the motion for summary

judgment warrant denial of Grand Mesa’s request for permissive abstention. Id.

(“Permissive abstention is not formulaic and involves an equitable consideration of the

circumstances and weighing of the factors.”).

       A vast majority of the Third Circuit’s twelve factors also favor the Court’s exercise

of its jurisdiction and refusal of Grand Mesa’s request for permissive abstention. In re

Cubic Energy, Inc., 603 B.R. at 755.

I.     Permissive Abstention - First Factor.

       The first factor concerning the “effect or lack thereof on the efficient administration

of the estate” strongly weighs against abstention. Id.

       The Court has an obligation to exercise its jurisdiction because resolution of the

issues in the adversary proceeding affects the claims resolution process; Grand Mesa

requested this adversary proceeding to be filed because it sought to avoid rejection based

on the presence of an alleged covenant running with the land. In re Welded Constr., L.P.,

609 B.R. 101, 113 (Bankr. D. Del. 2019) (noting the “bankruptcy court has an inherent

responsibility to exercise its jurisdiction to effectuate one of the core features of the

bankruptcy process itself—the claims resolution process”).

                                             36
            Case 20-11548-CSS        Doc 834      Filed 10/14/20   Page 37 of 43




       Abstaining from deciding the matters in this adversary proceeding would be an

inefficient use of resources. Briefing on the motion for summary judgment is complete,

and Grand Mesa raises no genuine issues of material fact. The parties have participated

in oral argument on the motion for summary judgment, and the issue has been submitted

to the Court for adjudication. Other adversary proceedings currently pending before this

Court also involve application of this same area of Colorado law in the context of the

rejection of oil and gas midstream agreements, and will be decided regardless of the

Court’s abstention in this adversary proceeding. Permissively abstaining from resolution

of these issues while they are relitigated in Colorado state court to a non-appealable

judgment could potentially delay resolution of the adjudication of the Debtors’ rejection

of the contract at issue for several months, if not over a year. In re Maxus Energy Corp.,

597 B.R. at 247 (“Granting [the] [m]otion would require two separate courts to consider a

similar set of operative facts [and legal issues] concerning related defendants and with

respect to similar issues. This would neither conserve judicial resources nor avoid . . .

inconsistent rulings—traditional arguments for abstention.”).

II.    Permissive Abstention - Second Factor.

       The second factor concerning whether “state law issues predominate” likely

weighs in favor of abstention, but is of lesser significance. In re Venoco, LLC, 596 B.R. 480,

493 (Bankr. D. Del. 2019), aff'd, 610 B.R. 239 (D. Del. 2020) (“Clearly, state law issues

predominate, which favors the Defendants. The Court is, however, very accustomed to

deciding state law issues which somewhat reduces the significance of this factor.”).




                                             37
            Case 20-11548-CSS        Doc 834      Filed 10/14/20   Page 38 of 43




III.   Permissive Abstention - Third Factor.

       The third factor concerning the “difficulty or unsettled nature of the applicable

state law” weighs against abstention. In re Cubic Energy, Inc., 603 B.R. at 755.

       The law is settled; Colorado has consistently applied the traditional common law

elements for covenants that run with the land to decide similar cases since before it was

a state. See Hayes v. New York Gold Min. Co., 2 Colo. 273, 279 (1874) (concluding a promise

affected “the quality and value of the premises demised, and [was] therefore within the

definition of real covenants which run with the land”).

       Bankruptcy courts are competent to resolve these issues. In re Sabine Oil & Gas

Corp., 550 B.R. 59, 61 (Bankr. S.D.N.Y. 2016), aff’d, 567 B.R. 869 (S.D.N.Y. 2017), aff’d, 734

Fed. Appx. 64 (2d Cir. 2018).

IV.    Permissive Abstention - Fourth Factor.

       The fourth factor concerning the “presence of a related proceeding commenced in

state court or other non-bankruptcy court” weighs against abstention. In re Cubic Energy,

Inc., 603 B.R. at 755.

       Grand Mesa concedes there is no pending non-bankruptcy case. Grand Mesa

Response (A. D.I. 20) at p. 11.

V.     Permissive Abstention - Fifth Factor.

       The fifth factor concerning the jurisdictional basis, if any, other than section 1334

weighs against abstention. In re Cubic Energy, Inc., 603 B.R. at 755.

       This proceeding arises from the chapter 11 case and seeks a declaratory judgment

that the Transportation Agreement does not create covenants running with the land in


                                             38
            Case 20-11548-CSS        Doc 834      Filed 10/14/20   Page 39 of 43




order to support Extraction’s motion to reject the contract (and in response to Grand

Mesa’s objection). Extraction Complaint (A. D.I. 2) at 7.

       First, the adversary proceeding is a core proceeding because Extraction’s ability to

reject the Transportation Agreement under the Bankruptcy Code is at issue, which

directly implicates the administration of the estate. In re DBSI, Inc., 409 B.R. 720, 727

(Bankr. D. Del. 2009) (“In short, a ‘core’ proceeding ‘must have as its foundation the

creation, recognition, or adjudication of rights which would not exist independent of a

bankruptcy environment although of necessity there may be peripheral state law

involvement.’”); 28 U.S.C. § 157(b)(2)(A) (stating that core proceedings include “matters

concerning the administration of the estate”).

       Second, the adversary proceeding is a core proceeding because Grand Mesa

asserts that the Transportation Agreement creates covenants running with the land in

objection to Extraction’s ability to reject the Transportation Agreement. In re DBSI, Inc.,

409 B.R. at 728 (“Moreover, even if the instant proceeding does not fall within one

of § 157(b)(2)’s enumerated categories, I find that it is a ‘core’ proceeding. Republic

challenges the effect of orders that sought to reject certain leases and assume and assign

certain subleases pursuant to § 365. The rejection and assumption and assignment of

leases and executory contracts are fundamental issues of bankruptcy law unique to the

Bankruptcy Code.”).

       Moreover, the relationship between the resolution of the adversary proceeding

and rejection is such that this factor favors Extraction. In re Venoco, LLC, 596 B.R. 480, 493

(Bankr. D. Del. 2019) (citation simplified) (“[E]ven if the adversary proceeding is non-

                                             39
            Case 20-11548-CSS        Doc 834        Filed 10/14/20   Page 40 of 43




core, the relationship to the Chapter 11 case is [of] such strength that the advantage

remains with Debtors.”).

VI.    Permissive Abstention - Sixth Factor.

       The sixth factor concerning the “degree of relatedness or remoteness of the

proceeding to the main bankruptcy case” strongly weighs against abstention. In re Cubic

Energy, Inc., 603 B.R. at 755.

       This adversary proceeding was filed in response to Grand Mesa’s objection raising

the purported creation of a covenant running with the land and to facilitate the Court’s

resolution of Grand Mesa’s objection to the rejection of its executory contract. Grand Mesa

Objection (D.I. 363) at p. 6.

VII.   Permissive Abstention - Seventh Factor.

       The seventh factor concerning the “substance rather than form of an asserted ‘core’

proceeding” likely weighs in favor of abstention because of the adversary proceeding’s

state law focus. In re Cubic Energy, Inc., 603 B.R. at 755.

VIII. Permissive Abstention - Eighth Factor.

       The eighth factor concerning the “feasibility of severing state law claims from core

bankruptcy matters to allow judgments to be entered in state court with enforcement left

to the bankruptcy court” either weighs against abstention or is neutral. Id.

       It is not efficient to sever this proceeding from the motion to reject. See In re Sabine

Oil & Gas Corp., 547 B.R. 66, 73 (Bankr. S.D.N.Y. 2016), aff’d, 567 B.R. 869 (S.D.N.Y. 2017),

aff’d, 734 Fed. Appx. 64 (2d Cir. 2018) (“[B]ifurcating the motion to reject and further

proceedings to finally resolve the underlying property law dispute is an inefficient use of


                                               40
                Case 20-11548-CSS    Doc 834      Filed 10/14/20   Page 41 of 43




judicial and private resources; it would have been far preferable for the Court to hear the

two together.”).

IX.    Permissive Abstention - Ninth Factor.

       The ninth factor concerning the “burden of the court’s docket” is neutral. In re

Cubic Energy, Inc., 603 B.R. at 755 (“The question of docket burden is neutral, as the

burden would eventually fall on some court and [the] Court can not ascertain the degree

of burden the [other] court would suffer would this Court abstain.”).

X.     Permissive Abstention - Tenth Factor.

       The tenth factor concerning the “likelihood that the commencement of the

proceeding in a bankruptcy court involves forum shopping by one of the parties” weighs

in favor of abstention. Id.

       Extraction is not forum-shopping; the adversary proceeding was filed at Grand

Mesa’s insistence in response to Grand Mesa’s objection to Extraction’s motion to reject.

Grand Mesa Objection (D.I. 363) at p. 6.

XI.    Permissive Abstention - Eleventh Factor.

       The eleventh factor concerning the “existence of a right to a jury trial” weighs

against abstention. In re Cubic Energy, Inc., 603 B.R. at 755.

       Grand Mesa concedes it has no right to a jury trial. Grand Mesa Response (A. D.I.

20) at p. 14.




                                             41
            Case 20-11548-CSS       Doc 834       Filed 10/14/20   Page 42 of 43




XII.   Permissive Abstention - Twelfth Factor.

       The twelfth factor concerning the “presence in, the proceeding of non-debtor

parties” weighs against abstention. In re Cubic Energy, Inc., 603 B.R. at 755.

       Grand Mesa concedes there are no non-debtor parties whose presence would

support permissive abstention. Grand Mesa Response (A. D.I. 20) at p. 14.

                                     CONCLUSION

       As set forth above, the Transportation Agreement is unambiguous and the

question of whether the Transportation Agreement contains any covenants that run with

the land is a legal one. There is no genuine issue of material fact. Extraction has met its

burden for entry of summary judgment against Grand Mesa based on the plain meaning

of the Transportation Agreement. The parties intended the dedication and commitment

in section 1.1 of the Transportation Agreement to be a covenant that runs with the land

(the parties did not intend that any other provision of the contract to create a covenant

that runs with the land); the Transportation Agreement does not touch and concern the

land; and there was no privity among the parties. Thus, as not all the required elements

are present, no covenant runs with the land and the Court will enter summary judgment

in favor of Extraction on the sole count of the complaint.             In addition, as the

overwhelming number of the applicable factors weight against abstention, the Court will




                                             42
           Case 20-11548-CSS     Doc 834      Filed 10/14/20   Page 43 of 43




deny the motion to abstain. An Order and Judgment will be entered.



                                               By the Court:


                                               _________________________________
                                               Christopher S. Sontchi
                                               Chief United States Bankruptcy Judge
Date: October 14, 2020




                                         43
